Detailed Action
This is the first office action on the merits for US application number 15/930,007.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first side comprises a first slot shaped to receive the first retractor blade; and the second side comprises a second slot shaped to receive the second retractor blade.” of claims 7 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘151’ on Figs. 1A, 1B, and 1D, ‘163’ on Fig. 1A, ‘152’ on Fig. 1A, ‘113’ on Fig. 1C, and ‘123’ on Fig. 3A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0085105).
As to claim 1, Kim discloses a retractor system (Figs. 1-18) capable of providing access to a surgical site along an access pathway surrounded by tissue (Fig. 1), the retractor system comprising: a first arm (30); a second arm (24, 28, 32, 27) capable of connecting to the first arm (Fig .1) such that the second arm is capable of translating along a first retraction direction relative to the first arm (horizontal as shown in Fig. 1, ¶59), the second arm comprising a connection interface (27); a first retractor blade (right 12 as shown in Figs. 1 and 12) capable of being secured to the first arm such that the 
As to claim 2, Kim discloses that at least one of the second arm and the third arm comprises a locking mechanism (27, 58a) comprising an actuator (27) that can be actuated to move the locking mechanism (¶60) between: a locked configuration (Fig. 1) in which the connection feature is locked in place relative to the connection interface (¶60); and an unlocked configuration (Fig. 10) in which the connection feature is removable from the connection interface (¶60).
As to claim 10, Kim discloses a rack (rack of ¶59 comprising teeth 32a, Fig. 1, ¶59) coupled to the first arm and the second arm (Fig. 1, ¶59), the rack comprising a  

As to claim 1, Kim, in an alternate interpretation, discloses a retractor system (Figs. 1-18) capable of providing access to a surgical site along an access pathway surrounded by tissue (Fig. 1), the retractor system comprising: a first arm (30); a second arm (24, 28, 32, 27) capable of connecting to the first arm (Fig .1) such that the second arm is capable of translating along a first retraction direction relative to the first arm (horizontal as shown in Fig. 1, ¶59), the second arm comprising a connection interface (lowest 20 as shown in Fig. 1 and lowest portion of the left 12 as shown in Fig. 1); a first retractor blade (right 12 as shown in Figs. 1 and 12) capable of being secured to the first arm such that the first retractor blade extends into the access pathway (Figs. 1 and 12), the first retractor blade comprising a first tissue engagement surface (18a, i.e. right facing surface when the blade is positioned as shown in Figs. 1 and 12, ¶56) that engages the tissue (Figs. 1 and 12, ¶56); a second retractor blade (upper portion of left 12 as shown in Figs. 1 and 12) capable of being secured to the second arm such that the second retractor blade extends into the access pathway (Figs. 1 and 12), the second retractor blade comprising a second tissue engagement surface (18a, i.e. left facing surface when the blade is positioned as shown in Figs. 1 and 12, ¶56) that engages the tissue (Figs. 1 and 12, ¶56); a third arm (65) comprising a connection 
As to claim 9, Kim, in an alternate interpretation, discloses a rack (teeth 32a) coupled to the first arm and the second arm (as defined, Fig. 1), wherein at least one of the first arm and the second arm is slidably coupled to the rack to provide translation of the second arm relative to the first arm (Fig. 1); and a fourth retractor blade (52) capable of securing to the rack (via 58a and 27, Fig. 1) such that the fourth retractor blade extends into the access pathway to engage the tissue (Fig. 1), the fourth retractor blade comprising a fourth tissue engagement surface (right facing surface as shown in Fig. 13) that engages the tissue (Fig. 1), the fourth retractor blade comprising a fourth cross-sectional shape oriented generally parallel to the first retraction direction (Fig. 1); wherein, with the first retractor blade secured to the first arm, the second retractor blade secured to the second arm, the third retractor blade secured to the third arm, and the fourth retractor blade secured to the rack: the second retractor blade is generally parallel to the first retractor blade (Fig. 1); and the fourth retractor blade is generally parallel to the third retractor blade (Fig. 1) and perpendicular to the first and second retractor blades (Fig. 1).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudouin et al. (US 2012/024543, hereinafter “Baudouin”).
As to claim 1, Baudouin discloses a retractor system (Figs. 125-128) capable of providing access to a surgical site along an access pathway surrounded by tissue (Fig. 128), the retractor system comprising: a first arm (1115a); a second arm (1115b) capable of connecting to the first arm such that the second arm is translatable along a first retraction direction relative to the first arm (Fig. 128), the second arm comprising a connection interface (1127a); a first retractor blade (blade attached to the first arm in Fig. 126) capable of securing to the first arm (Fig. 126) such that the first retractor blade extends into the access pathway (Fig. 128), the first retractor blade comprising a first tissue engagement surface (outer surface as shown in Fig. 128) that engages the tissue (Fig. 128); a second retractor blade (blade attached to the second arm in Fig. 126) capable of securing to the second arm (Fig. 126) such that the second retractor blade extends into the access pathway (Fig. 128), the second retractor blade comprising a second tissue engagement surface (outer surface as shown in Fig. 128) that engages the tissue (Fig. 128); a third arm (1177) comprising a connection feature (1132a) capable of being removably secured to the connection interface (Fig. 128, ¶ 310); and a third retractor blade (1117d) capable of being secured to the third arm such that the third retractor blade extends into the access pathway to engage the tissue (Fig. 128), the third retractor blade comprising a third tissue engagement surface (outer surface as shown in Fig. 128) that engages the tissue (Fig. 128), the third retractor blade comprising a third cross-sectional shape oriented generally parallel to the first retraction direction (Figs. 126 and 128 ).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackwell et al. (US 2009/0036746, hereinafter “Blackwell”).
As to claim 16, Blackwell discloses a retractor system (Figs. 1-14) capable of providing access to a surgical site along an access pathway surrounded by tissue (Fig. 1, abstract), the retractor system comprising: a first arm (left 32 as shown in Fig. 1); a second arm (right 32 as shown in Fig. 1, 112, 114, right 138 as shown in Fig. 1) capable of connecting to the first arm (Fig. 1) such that the second arm is capable of translating along a first retraction direction relative to the first arm (via 108 along 134, Fig. 1), the second arm comprising a connection interface (138, Fig. 1, ¶44); a first retractor blade (22) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Fig. 1), the first retractor blade comprising a first tissue engagement surface (left facing surface as shown in Fig. 1) that engages the tissue (Fig. 1); a second retractor blade (24) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Fig. 1), the second retractor blade comprising a second tissue engagement surface (right facing surface as shown in Fig. 1) that engages the tissue (Fig. 1); and a guide dilator (160) capable of being inserted into the access pathway to engage the tissue (Fig. 6, ¶48), the guide dilator comprising a first side (rearward facing exterior side as shown in Fig. 5, i.e. upward facing exterior side as shown in Fig. 7) shaped to be coupled to the first retractor blade (Figs. 6 and 7, ¶48) and a second side (forward facing exterior side as shown in Fig. 5, i.e. downward facing exterior side as shown in Fig. 7) shaped to be 
As to claim 17, Blackwell discloses the first side comprises a first slot (164a) shaped to receive the first retractor blade (Fig. 6, ¶48); and the second side comprises a second slot (164b) shaped to receive the second retractor blade (Fig. 6, ¶48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lauf et al. (US 2019/0274671, hereinafter “Lauf”).
As to claim 4, Kim discloses the invention of claim 1 as well as the first arm comprising a first blade interface (lower end of the first arm as shown in Fig. 1); the first retractor blade comprises a first arm interface (16) capable of securing to the first blade interface (Figs. 1 and 18); one of the first blade interface and the first arm interface comprises a socket (slot of ¶59), and the other one of the first blade interface and the first arm interface comprises a boss (14a, Fig. 5) at one end of a bridge (portion of 16 that connects 14a to 18), wherein the boss is capable of being inserted into the socket (Figs. 1 and 18, ¶59). As to claim 5, Kim discloses that the first blade interface comprises the socket and the first arm interface comprises the boss and the bridge (as 
Kim is silent to one of the first blade interface and the first arm interface comprises a socket defined by a partial wall defining a circumferential opening; wherein the boss is insertable into the socket such that the bridge resides in the circumferential opening. As to claim 5, Kim is silent to the insertion direction that being generally parallel to the access pathway.
Lauf teaches a similar retractor system (Figs. 1-25) comprising: a first arm (55, 61); a second arm (54, 57); a first retractor blade (88) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Fig. 11); a second retractor blade (88) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Fig. 11); a third arm (56, 65); and a third retractor blade (88) capable of securing to the third arm such that the third retractor blade extends into the access pathway to engage the tissue (Fig. 11), the third retractor blade comprising a third cross-sectional shape oriented generally parallel to the first retraction direction (Figs. 11, 12, and 14); wherein: the first arm comprises a first blade interface (Fig. 7); the first retractor blade comprises a first arm interface (Fig. 8) capable of securing to the first blade interface (Fig. 11, ¶57); one of the first blade interface and the first arm interface comprises a socket (70) defined by a partial wall defining a circumferential opening (Fig. 7); and the other of the first blade interface and the first arm interface comprises a boss (84) at one end of a bridge (arm of 83 of ¶57, Fig. 8), wherein the boss is capable of being inserted into the socket such that the bridge resides in the circumferential opening (Figs. 11, 12, 23, and 24, ¶57); and a bolt (60) claim 5, Lauf teaches that the first blade interface comprises the socket and the first arm interface comprises the boss and the bridge (as defined, Figs. 7 and 8); and the boss is capable of being inserted into the socket along an insertion direction that is generally parallel to the access pathway (Figs. 11, 12, 23, and 24, ¶57).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to specify and replace the blade-arm connection as disclosed by Kim with the blade-arm connection as taught by Lauf in order to clarify the structure at the end of the arm for connecting to the blade using a known connection structure and select a known corresponding blade structure for predictably connecting with a retractor arm in a removably securable manner (Lauf Figs. 7, 8, 11, 12, 13, and 24, ¶57).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Blackwell.
As to claims 6 and 7, Kim discloses the invention of claim 1.
Kim is silent to a guide dilator insertable into the access pathway to engage the tissue, the guide dilator comprising a first side shaped to be coupled to the first retractor blade and a second side shaped to be coupled to the second retractor blade to guide insertion of the first retractor blade and the second retractor blade into the access pathway. As to claim 7, Kim is silent to the first side comprises a first slot shaped to receive the first retractor blade; and the second side comprises a second slot shaped to receive the second retractor blade.
claim 7, Blackwell teaches that the first side comprises a first slot (164a) shaped to receive the first retractor blade (Fig. 6, ¶48); and the second side comprises a second slot (164b) shaped to receive the second retractor blade (Fig. 6, ¶48).
.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Blackwell in view of Ortiz et al. (US 2019/0083081, hereinafter “Ortiz”).
As to claim 8, the combination of Kim and Blackwell discloses the invention of claim 7 as well as each of the first retractor blade and the second retractor blade comprises a groove (Kim 20s, Fig. 5, ¶56); and the retractor system further comprises: a first pin (Kim 10, Fig. 3) capable of being received in the grooves of the first retractor blade and the second retractor blade (Fig. 5), the first pin comprising a first distal end anchorable (8a, Fig. 3) in a first bone proximate the surgical site (¶55); and a second pin (10) capable of being received in the grooves of the first retractor blade and the second retractor blade (Fig. 5), the second pin comprising a second distal end anchorable (8a, Fig. 3) in a second bone proximate the surgical site (¶55).
The combination of Kim and Blackwell is silent to a guide wire receivable in the grooves of the first retractor blade and the second retractor blade, the guide wire comprising a distal end insertable into the surgical site along the access pathway. 
Ortiz teaches a similar retractor system (Fig. 6) comprising: a first arm (left arm shown in Fig. 6); a second arm (right arm shown in Fig. 6); a first retractor blade (left blade shown in Fig. 6, 500, ¶39); a second retractor blade (right blade shown in Fig. 6, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by the combination of Kim and Blackwell by adding the guidewire receivable in the grooves as taught by Ortiz in order to provide initial retractor placement anchoring (Ortiz ¶137) with improved accuracy in placement and help stabilize during insertion through the patient tissue (Ortiz ¶137).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baudouin in view of Gauthier et al. (US 3,965,890, hereinafter “Gauthier”).
As to claims 2 and 3, Baudouin discloses the invention of claim 1.
Baudouin is silent to at least one of the second arm and the third arm comprises a locking mechanism comprising an actuator that can be actuated to move the locking mechanism between: a locked configuration in which the connection feature is locked in place relative to the connection interface; and an unlocked configuration in which the connection feature is removable from the connection interface. As to claim 3, Baudouin is silent to one of the connection interface and the connection feature comprises a hole; the other of the connection interface and the connection feature comprises a pin; in the 
Gauthier teaches a similar retractor system (Figs. 1-6) comprising: a first arm (A’); a second arm (A), the second arm comprising a connection interface (hole shown holding pin 55 in Fig. 5); a first retractor blade (Fig. 3); a second retractor blade (Fig. 5); a connection feature (pin 53) capable of being removably secure to the connection interface (Fig. 5, col. 6 lines 9-20); wherein the second arm comprises a locking mechanism (54, 55, 56, 57) comprising an actuator (54, 56) that can be actuated to move the locking mechanism between: a locked configuration  Fig. 5) in which the connection feature is locked in place relative to the connection interface (Fig. 5, col. 5 lines 13-14); and an unlocked configuration (Fig. 6) in which the connection feature is capable of being removed from the connection interface (Fig. 6, col. 6 lines 18-20). As to claim 3, Gauthier teaches that one of the connection interface and the connection feature comprises a hole (as defined, Fig. 5); the other of the connection interface and the connection feature comprises a pin (as defined, 53, Figs. 5 and 5); in the locked configuration, the pin resides in the hole (Fig. 5); in the unlocked configuration, the pin is displaced from the hole (Figs. 4 and 6); and the actuator comprises a lever (54, 56) coupled to the pin (Fig. 5) such that, in response to actuation of the lever, the lever moves the pin into and/or out of the hole (Fig. 5, col. 6 lines 15-20).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the connection feature and interface as . 

Claim(s) 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lauf.
As to claims 11-15, Kim, in an alternate interpretation, discloses a retractor system (Figs. 1-18) capable of providing access to a surgical site along an access pathway surrounded by tissue (Fig. 1), the retractor system comprising: a first arm (30); a second arm (24, 28, 32, 27) capable of connecting to the first arm (Fig .1) such that the second arm is capable of translating along a first retraction direction relative to the first arm (horizontal as shown in Fig. 1, ¶59), the second arm comprising a connection interface (lowest 20 as shown in Fig. 1 and lowest portion of the left 12 as shown in Fig. 1); a first retractor blade (right 12 as shown in Figs. 1 and 12) capable of being secured to the first arm such that the first retractor blade extends into the access pathway (Figs. 1 and 12), the first retractor blade comprising a first tissue engagement surface (18a, i.e. right facing surface when the blade is positioned as shown in Figs. 1 and 12, ¶56) that engages the tissue (Figs. 1 and 12, ¶56); a second retractor blade (upper portion of left 12 as shown in Figs. 1 and 12) capable of being secured to the second arm such that the second retractor blade extends into the access pathway (Figs. 1 and 12), the second retractor blade comprising a second tissue engagement surface (18a, i.e. left facing surface when the blade is positioned as shown in Figs. 1 and 12, ¶56) that engages the tissue (Figs. 1 and 12, ¶56); wherein the first arm comprising a first blade claim 12, Kim discloses that one of the first blade interface and the first arm interface comprises a socket (slot of ¶59), and the other one of the first blade interface and the first arm interface comprises a boss (14a, Fig. 5) at one end of a bridge (portion of 16 that connects 14a to 18), wherein the boss is capable of being inserted into the socket (Figs. 1 and 18, ¶59). As to claim 13, Kim discloses that the first blade interface comprises the socket and the first arm interface comprises the boss and the bridge (as defined, Fig. 1); and the boss is capable of being inserted into the socket along an insertion direction (Fig. 1, ¶59). As to claim 15, Kim discloses a third arm (65) comprising a connection feature (64) capable of removably securing to the connection interface (Fig. 1, ¶61); and a third retractor blade (62, Fig. 16) capable of securing to the third arm such that the third retractor blade extends into the access pathway to engage the tissue (Figs. 1 and 18), the third retractor blade comprising a third tissue engagement surface (upwards facing surface when the blade is positioned as shown in Fig. 16) that engages the tissue (Fig. 1, ¶61, the third retractor blade comprising a third cross-sectional shape oriented generally parallel to the first retraction direction (Fig. 1); a rack (teeth 32a) coupled to the first arm and the second arm (as defined, Fig. 1), wherein at least one of the first arm and the second arm is slidably coupled to the rack to provide translation of the second arm relative to the first arm (Fig. 1); and a fourth retractor blade (52) capable of securing to the rack (via 58a and 27, Fig. 1) such that the 
Kim is silent to the insertion direction being generally parallel to the access pathway. As to claim 12, Kim is silent to one of the first blade interface and the first arm interface comprises a socket defined by a partial wall defining a circumferential opening; wherein the boss is insertable into the socket such that the bridge resides in the circumferential opening. As to claim 14, Kim is silent to the socket comprises a socket hole; the boss comprises a boss hole; and the retractor system further comprises a fastener insertable into the boss hole and the socket hole along the insertion direction to secure the boss within the socket. 
Lauf teaches a similar retractor system (Figs. 1-25) comprising: a first arm (55, 61); a second arm (54, 57); a first retractor blade (88) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Fig. 11); a second retractor blade (88) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Fig. 11); a third arm (56, 65); and a claim 12, Lauf teaches that one of the first blade interface and the first arm interface comprises a socket (70) defined by a partial wall defining a circumferential opening (Fig. 7); and the other of the first blade interface and the first arm interface comprises a boss (84) at one end of a bridge (arm of 83 of ¶57, Fig. 8), wherein the boss is capable of being inserted into the socket such that the bridge resides in the circumferential opening (Figs. 11, 12, 23, and 24, ¶57); and a bolt (60) secures the connection (Figs. 11, 12, 23, and 24, ¶57). As to claim 13, Lauf teaches that the first blade interface comprises the socket and the first arm interface comprises the boss and the bridge (as defined, Figs. 7 and 8); and the boss is capable of being inserted into the socket along the insertion direction (Figs. 11, 12, 23, and 24, ¶57). As to claim 14, Lauf teaches that the socket comprises a socket hole (hole through which shafts 60a, 68a, and 64a are shown to pass in Fig. 7); the boss comprises a boss hole (85); and the retractor system further comprises a fastener (60, 64, 68) capable of being inserted into the boss hole (Fig. 11) and the socket hole along the insertion direction to secure the boss within the socket (Figs. 11, 23, and 24, ¶57).
.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell in view of Ortiz.
As to claims 18 and 19, Blackwell discloses the invention of claim 17 as well as at least one of the first retractor blade and the second retractor blade comprises a groove (50, Fig. 2) shaped to be capable of receiving at least part of the guide wire therein (Fig. 2). As to claim 19, Blackwell discloses first pin (26a) capable of being received in the groove of the first retractor blade and the second retractor blade (Fig. 4), the first pin comprising a first distal end (73) capable of anchoring in a first bone proximate the surgical site (Figs. 3 and 4, ¶39); and a second pin (26b) capable of being received in the groove of the first retractor blade and the second retractor blade (Fig. 4, ¶39), the second pin comprising a second distal end (73, ¶39) capable of anchoring in a second bone proximate the surgical site (Figs. 3 and 4, ¶39). 
Blackwell is silent to a guide wire having a distal end insertable into the surgical site along the access pathway. 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by Blackwell by adding the guidewire receivable in the grooves as taught by Ortiz in order to provide initial retractor placement anchoring (Ortiz ¶137) with improved accuracy in placement and help stabilize during insertion through the patient tissue (Ortiz ¶137). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell in view of Kim.
As to claim 20, Blackwell discloses the invention of claim 16 as well as a rack (along teeth 134) coupled to the first arm and the second arm (as defined, Fig. 1); wherein at least one of the first arm and the second arm is slidably coupled to the rack to provide translation of the second arm relative to the first arm (Fig. 1); wherein with the first retractor blade secured to the first arm, the second retractor blade secured to the 
Blackwell is silent to a third arm comprising a connection feature removably securable to the connection interface; and a third retractor blade securable to the third arm such that the third retractor blade extends into the access pathway to engage the tissue, the third retractor blade comprising a third tissue engagement surface that engages the tissue, the third retractor blade comprising a third cross-sectional shape oriented generally parallel to the first retraction direction; and a fourth retractor blade securable to the rack such that the fourth retractor blade extends into the access pathway to engage the tissue, the fourth retractor blade comprising a fourth tissue engagement surface that engages the tissue, the fourth retractor blade comprising a fourth cross-sectional shape oriented generally parallel to the first retraction direction; wherein with the first retractor blade secured to the first arm, the second retractor blade secured to the second arm, the third retractor blade secured to the third arm, and the fourth retractor blade secured to the rack: the second retractor blade is generally parallel to the first retractor blade; and the fourth retractor blade is generally parallel to the third retractor blade and perpendicular to the first and second retractor blades.  
Kim teaches a similar retractor system (Figs. 1-18) comprising: a first arm (30); a second arm (24, 28, 32, 27) capable of connecting to the first arm (Fig .1) such that the second arm is capable of translating along a first retraction direction relative to the first arm (horizontal as shown in Fig. 1, ¶59), the second arm comprising a connection interface (lowest 20 as shown in Fig. 1 and lowest portion of the left 12 as shown in Fig. 1); a first retractor blade (right 12 as shown in Figs. 1 and 12) capable of being secured 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second arm and system as disclosed by Blackwell by adding the connection interface, the third arm, and the fourth arm as taught by Kim in order to effect retraction of, e.g., soft tissue, in the transverse direction (Kim ¶s 60 and 61). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY R SIPP/Primary Examiner, Art Unit 3775